internal_revenue_service number release date index number ----------------------------- -------------- ------------------------------------------------- ---------------------- -------------- ----------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc fip b02 plr-104760-08 date date legend fund ---------------------------------------------------------- -------------------------------------------------- corporation index state a interest rate a b c d dear ------------------- --------------------- ----------------------------------------------------------------- ------------ ---------------------- -------------- --- -- --- this responds to the request dated date and supplemental correspondence dated date and date submitted by your authorized representative on behalf of fund fund requests a ruling that income earned from investment in a certain commodity-linked note will constitute qualifying_income to fund plr-104760-08 under sec_851 of the internal_revenue_code_of_1986 as amended the code facts fund is a newly-formed series of corporation a state a corporation corporation is registered as an open-end management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended the act fund plans to elect to be taxed as a regulated_investment_company ric under sec_851 of the code fund intends to seek long-term capital appreciation and income through investing primarily in alternative asset classes such as real_estate a variety of commodity-related securities and currencies that historically have had a low correlation to traditional asset classes such as stocks bonds and money market securities fund expects to pursue this investment objective and strategy in part though the investment in a commodity-linked note the note the note will be issued to fund at an expected par_value of dollar_figurea and will have a payout based on a formula determined by reference to the index the note will have a term of one year and one day fund as holder of note has the right to put the note to the issuer at the calculated redemption price based on the closing index as of the next business_day after notification to the issuer in addition if the index falls to a level that is equal to or below b of the beginning index value on any day the note will knock-out and automatically redeem based on the closing index value of the next business_day on which trading is generally conducted with respect to the components of the index the repayment obligation upon early redemption knock-out or maturity equals the face_amount of the note plus or minus an adjustment the adjustment is calculated by multiplying the face_amount of the note by a leverage factor of c the leveraged face_amount of the note times the percentage of the increase or decrease of the beginning index level compared to the ending index level for the applicable_period the total of this amount is then increased by a coupon amount equal to the interest rate times the face_amount of the note and decreased by an annual fee amount equal to d basis points of the leveraged face_amount of the note finally the adjustment is decreased by the reversal of an interest factor that is included in the index fund makes the following representations with respect to this note the issuer of the note will receive payment in full of the purchase_price of the note substantially contemporaneously with the delivery of the note the fund while holding the note will not be required to make any payment to the issuer of the note in addition to the purchase_price paid for the note whether as plr-104760-08 margin settlement payment or otherwise during the life of the note or at maturity the issuer of the note is not subject by the terms of the instrument to mark-to- market margining requirements of the commodities exchange act u s c a as amended cea and the note is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing plr-104760-08 sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered predominantly a security if - a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to-market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument conclusion based on the facts as represented we rule that income and gain arising from the note constitute qualifying_income to fund under sec_851 of the code this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions and products
